Exhibit 10.92

      (AP SERVICES LLC LOGO) [c48743c4874304.gif]  
Chicago  Dallas  Dotroit  New York  San Francisco

February 5, 2009
F. Edwin Harbach
President & Chief Executive Officer
BearingPoint, Inc.
3 World Financial Center
200 Vesey Street
New York, NY 10281
Re: Interim Management and Restructuring Services
Dear Ed:
This letter, together with the attached Schedule(s), Exhibit and General Terms
and Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC,
a Michigan limited liability company (“APS”), and BearingPoint, Inc.
(“BearingPoint” or the “Company”) for the engagement of APS to provide certain
temporary employees to the Company to assist it in its restructuring as
described below. This Agreement replaces in their entirety the agreements
between AlixPartners, LLP a limited liability partnership (“AlixPartners”) and
the Company (i) the engagement letter dated September 23 and its First Amendment
November 10, 2008 and its Second Amendment dated January 7, 2009 and (ii) the
engagement letter providing an interim Chief Financial Officer to the Company
also dated November 10, 2008.
All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s), Exhibit and General Terms and Conditions.
Generally, the engagement of APS, including any APS Temporary Staff who serve in
Executive Officer positions, shall be under the supervision of the Board of
Directors of the Company and the direct supervision of its Chief Executive
Officer.
Objectives and Tasks
APS will provide Kenneth A. Hiltz to serve as the Company’s Chief Financial
Officer (“CFO”), reporting to the Company’s Chief Executive Officer. Working
collaboratively with the senior management team, the Board of Directors and
other Company professionals, Mr. Hiltz will perform the services and carry out
the duties that a CFO of a similar company would perform or carry out and any
other services or duties as may be requested from time to time by the Chief
Executive Officer.
2000 Town Center | Suite 2400 | Southfield, MI | 48075 | 248.358.4420 |
248.358.1969 fax | www.alixpartners.com

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]

F. Edwin Harbach
February 5, 2009
Page 2 of 25
In addition to providing Ken Hiltz as interim CFO, the responsibilities of APS
will be as follows:

•   Manage the Company’s financial and treasury functions.   •   Work with the
senior management of the Company to obtain covenant relief from its bank lenders
and other creditors.   •   Assist the Company in obtaining and compiling
information that is needed to present the Company to prospective purchasers or
investors and to further support those efforts assisting with matters such as
due diligence and obtaining or preparing supplemental information that may be
needed to obtain maximum value for the Company’s stakeholders.   •   Assist
management, as requested, with the evaluation of various restructuring
initiatives and strategic alternatives.   •   Assist the Company and its
management in developing a short-term cash flow forecasting tool and related
methodologies.   •   Analyze cash sources and identify potential additional
sources of cash.   •   Monitor actual receipts and disbursements and reconcile
to forecast.   •   Assist management to improve the Company’s net cash position.
  •   Assist the Company in developing an actual to forecast variance reporting
mechanism including written explanations of key differences.   •   Work with the
Company’s legal, tax and treasury groups and management of the Company’s foreign
operations in facilitating appropriate cost reallocations and the repatriation
of cash to the U.S.   •   Assist with providing testimony before the Bankruptcy
Court on matters that are within our areas of expertise, as necessary.   •  
Assist in communication, presenting information and/or negotiation with outside
constituents including the banks, their advisors and committees appointed by the
Bankruptcy Court and the Bankruptcy Court itself.   •   Assist with the
preparation of the statement of affairs, schedules and other regular reports
required by the Bankruptcy Court or which are customarily issued by the
Company’s Chief Financial Officer.   •   Assist as requested in tasks such as
reconciling, managing and negotiating claims, determining preferences and
collection of same, document management, preservation of electronic data and the
like.

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]

F. Edwin Harbach
February 5, 2009
Page 3 of 25

•   Assist the Company and its counsel in confirmation of any plan of
reorganization filed in these Chapter 11 cases.   •   Assist with such other
matters as may be requested that fall within APS’ expertise and that are
mutually agreeable.

Staffing
APS will provide the Company with the individuals set forth on Exhibit A
(“Temporary Staff”), subject to the terms and conditions of this Agreement, with
the titles, pay rates and other descriptions set forth therein.
The Temporary Staff may be assisted by or replaced by other professionals at
various levels, as required, who shall also become Temporary Staff. APS will
keep the Company informed as to APS’ staffing and will not add additional
Temporary Staff to the assignment without first consulting with the Company to
obtain Company concurrence that such additional resources are required and do
not duplicate the activities of other employees or professionals.
If APS finds it desirable to augment its professional staff with independent
contractors (an “I/C”) in this case, (i) APS will file, and require the I/C to
file, 2014 affidavits indicating that the I/C has reviewed the list of the
interested parties in this case, disclosing the I/C’s relationships, if any,
with the interested parties and indicating that the I/C is disinterested;
(ii) the I/C must remain disinterested during the time that APS is involved in
providing services on behalf of the Company; and (iii) the I/C must represent
that he/she will not work for the Company or other parties in interest in this
case during the time APS is involved in providing services to the Company.
APS’ standard practice is to charge for an I/C’s services at the APS rate for a
professional of comparable skill and experience, which rate typically exceeds
the compensation provided by APS to such I/C.
Timing and Fees
APS will commence this engagement upon receiving a copy of the Agreement
executed by the Company.
The Company shall compensate APS for its services, and reimburse APS for
expenses, as set forth on Schedule 1.

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]

F. Edwin Harbach
February 5, 2009
Page 4 of 25
* * *
In the event the Company seeks protection under the U.S. Bankruptcy Code, the
Company will promptly apply to the Bankruptcy Court to obtain approval of APS’
retention and Retainer nune pro tune to the date of the filing.
If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.
We look forward to working with you.
Sincerely yours,
AP Services, LLC

          /s/ Kenneth A. Hiltz     Kenneth A. Hiltz    Its Authorized
Representative     

Acknowledged and Agreed to:

BEARINGPOINT, INC.

              By:   /s/ Ed Harbach       Its:  Chief Executive Officer      
Dated:         

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]
AP Services, LLC
Employment by BearingPoint, Inc.
Exhibit A
Temporary Staff
Individuals with Executive Officer Positions

                          Hourly   Commitment Name   Description   Rate   Full1
or Part2 Time
Kenneth A. Hiltz
  Chief Financial Officer   $ 790     Full Time

Additional Temporary Staff

                          Hourly   Commitment Name   Description   Rate   Full1
or Part2 Time
David Johnston
  Engagement & Finance Leader   $ 595     Full Time
Charles N. Braley
  Cash Forecasting & Management   $ 525     Full Time
Nishit Shah
  Cash Forecasting & Management   $ 365     Full Time
Robert Torti
  Cash Forecasting & Management   $ 365     Full Time
Steve F. Hodkinson
  Accounting Leader   $ 650     Full Time
James Nelson
  Business Planning   $ 365     Full Time
Barry Folse
  Case Management Services   $ 685     Part Time
Bryan K. Porter
  Case Management Services   $ 595     Full Time
Dudley Jordan
  Case Management Services   $ 450     Full Time
Jim Swindell
  Case Management Services   $ 395     Full Time
Bobbie Phillips
  Case Management Services   $ 235     Part Time
Julia Mysinger
  Case Management Services   $ 200     Part Time

The parties agree that Exhibit A can be amended by APS from time to time to add
or delete staff, and the Monthly Staffing Reports shall be treated by the
parties as such amendments.
 

1  
Full time is defined as substantially full time.
  2  
Part time is defined as approximately 2-3 days per week, with some weeks more or
less depending on the needs and issues facing the Company at that time.

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]

                                  Commitment Name   Description   Hourly Rate  
Full1 or Part2 Time
Bruce Myers
  IT Assessment Services   $ 790     Part Time
Margaret Adams
  IT Assessment Services   $ 595     Part Time
Michael Wagoner
  IT Assessment Services   $ 450     Part Time
Juan Menendez
  Case Management Services   $ 295     Part Time
Michelle Campbell
  Communications   $ 595     Part Time
John Franks
  Communications   $ 510     Part Time
Alexandra Griffin
  Communications   $ 235     Full Time
Tassie Powers
  Paralegal   $ 160     Full Time

The parties agree that Exhibit A can be amended by APS from time to time to add
or delete staff, and the Monthly Staffing Reports shall be treated by the
parties as such amendments.
 

1  
Full time is defined as substantially full time.
  2  
Part time is defined as approximately 2-3 days per week, with some weeks more or
less depending on the needs and issues facing the Company at that time.

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]
Schedule 1
Fees and Expenses

1.   Fees: APS’ fees will be based on the hours worked by APS personnel at APS’
hourly rates, which are:

         
MD
  $ 685-995  
Director
  $ 510-685  
Vice President
  $ 350-500  
Associate
  $ 260-365  
Analyst
  $ 235-260  
Paraprofessional
  $ 180-210  

    APS reviews and revises its billing rates on January 1 of each year.   2.  
Success Fee: In addition to hourly fees, APS may be compensated for its efforts
by the payment of the Success Fee (as defined below). The Company understands
and acknowledges that the Success Fee is an integral part of APS’ compensation
for the engagement.       The Company agrees that it will pay to APS a success
fee of $4,500,000 (the “Success Fee”) promptly upon consummation of a
transaction (“Transaction”).       For the purposes of this Agreement, a
Transaction shall be deemed to have been consummated upon the earliest of any of
the following events to occur: (1) as between the Company and any other persons,
(A) the acquisition by either such party of a majority of the outstanding common
stock of, or voting power in, the other party calculated on a fully-diluted
basis; (B) a merger or consolidation of such parties in which a party acquires a
majority of the outstanding common stock of, or voting power in, the other party
calculated on a fully-diluted basis; (C) the acquisition by either such party of
assets of the other party representing all or substantially all of such other
party’s assets, or (D) either such party obtaining the ability to elect a
majority of the directors of the other party standing for election, whether or
not such election is possible (by reason of classification of directors), at the
next annual meeting of such other party’s shareholders, whether or not such
election occurs; (2) the consummation of any material recapitalization or debt
restructuring of the Company, including but not limited to a tender offer or
exchange for, or a material amendment to the terms of, two or more of the
following: (i) the Company’s various debt securities, (ii) the Company’s term
debt facility, and (iii) the Company’s synthetic letter of credit facility; or
(3) upon confirmation of a Chapter 11 Plan of Reorganization accomplishing any
of the foregoing.

 



--------------------------------------------------------------------------------



 



(AP SERVICES LLC LOGO) [c48743c4874304.gif]

3.   Expenses: In addition to the fees set forth herein, the Company shall pay
directly, or reimburse APS upon receipt of periodic billings, for all reasonable
out-of-pocket expenses incurred in connection with this assignment, such as
travel, lodging, postage and telephone and facsimile charges.   4.   Break Fee:
APS does not seek a Break Fee in connection with this engagement.   5.  
Retainer: APS acknowledges receipt of the Retainer in the amount of $1,000,000
by transfer from AlixPartners, LLP. The Retainer will be applied against Fees
and Expenses as set forth in this Schedule and in accordance with Section 2 of
the attached General Terms and Conditions. No additional Retainer is required.

 



--------------------------------------------------------------------------------



 



AP Services, LLC
General Terms and Conditions
These General Terms and Conditions (“Terms”) are incorporated into the letter
agreement (“Agreement”) between the Company and APS to which these Terms are
attached. In case of conflict between the wording in the letter agreement and
these General Terms and Conditions, the wording of the letter agreement shall
prevail.
Section 1. Company Responsibilities
The Company will undertake responsibilities as set forth below:

1.   Provide reliable and accurate detailed information, materials,
documentation and   2.   Make decisions and take future actions, as the Company
determines in its sole discretion, on any recommendations made by APS in
connection with this Agreement.

APS’ delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management. The
Company shall be responsible for any delays, additional costs or other
deficiencies caused by not completing its responsibilities.
Section 2. Retainer, Billing and Payments
Retainer and Billing. APS will submit semi-monthly invoices for services
rendered and expenses incurred and will offset such invoices against the
Retainer. Payment will be due upon receipt of the invoices to replenish the
Retainer to the agreed-upon amount. Any unearned portion of the Retainer will be
returned to the Company at the termination of the engagement.
Payments. All payments to be made by the Company to APS shall be payable upon
receipt of invoice via wire transfer to APS’ bank account, as follows:

  Receiving Bank:    Comerica Bank
ABA #072000096     Receiving Account:    AP Services, LLC
A/C #1851-765410     Currency:     USD

Section 3. Relationship of the Parties
The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its Temporary Staffs
and agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, Temporary Staff of APS
will not be entitled to receive from the Company any vacation pay, sick leave,
retirement, pension or social security benefits, workers’ compensation,
disability, unemployment insurance benefits or any other employee benefits. APS
will be responsible for all employment, withholding, income and other taxes
incurred in connection with the operation and conduct of its business.
The parties also agree not to solicit, recruit, or hire any Temporary Staff or
agents of the other party during the term of the Agreement and for a period of
one year subsequent to the completion and/or termination of the Agreement.
Section 4. Confidentiality
APS shall use reasonable efforts to keep confidential all non-public
confidential or proprietary information obtained from the Company during the
performance of its services hereunder (the “Information”), and neither APS nor
the Temporary Staff will disclose any Information to any other person or entity,
“Information” includes non-public confidential and proprietary data, plans,
reports, schedules, drawings, accounts, records, calculations, specifications,
flow sheets, computer programs, source or object codes, results, models or any
work product relating to the business of the Company, its subsidiaries,
distributors, affiliates, vendors, customers, Temporary Staff, contractors and
consultants.
The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS or the Temporary Staff from disclosure pursuant to a valid
subpoena or court order, but neither APS nor the Temporary Staff shall
encourage, suggest, invite or request, or assist in securing, any such subpoena
or court order; and APS and the Temporary Staff shall promptly give notice of
any such subpoena or court order by fax transmission to the Company. APS and the
Temporary Staff may make reasonable disclosures of Information to third parties
in connection with the performance of APS’ obligations and assignments
hereunder. In addition, APS and the Temporary Staff will have the right to
disclose to prospective clients on an individual basis (e.g., not as part of any
marketing materials or a general solicitation) only that it provided services to
the Company, but shall not provide any other information about its involvement
with the Company.
The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by APS and the
Temporary Staff in connection with this engagement is intended solely for the
benefit and use of the Company (limited to its management and its Board of
Directors) in connection with the transactions to which it relates. The Company
agrees that no such information shall be used for any other purpose or
reproduced, disseminated, quoted or referred to with attribution to APS at any
time in any manner or for any purpose without APS’ prior approval except as
required by law.
Section 5. Intellectual Property
All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that APS has created,
acquired or developed prior to the date of this Agreement are, and shall remain,
the sole and exclusive property of APS, and the Company shall not acquire any
interest therein. APS shall be free to use all methodologies, processes,
techniques, ideas, concepts, know-how, procedures, software, tools, writings and
other intellectual property that APS may create or develop in connection with
this engagement, subject to its duty of confidentiality to the extent that the

 



--------------------------------------------------------------------------------



 



AP Services, LLC
General Terms and Conditions
same contain information or materials furnished to APS by the Company that
constitute Information referred to in Section 4 above. Except as provided above,
all information, reports, materials, software and other work product that APS
creates or develops specifically for the Company as part of this engagement
(collectively known as “Work Product”) shall be owned by the Company and shall
constitute Information referred to in Section 4 above. APS may retain copies of
the Work Product subject to its obligations under Section 4 above.
Section 6. Framework of the Engagement
The Company acknowledges that it is retaining APS to provide the Temporary Staff
solely to assist the Company as described in the Agreement. This engagement
shall not constitute an audit, review or compilation, or any other type of
financial statement reporting engagement.
Section 7. Indemnification and Other Matters
The Company shall indemnify, hold harmless and defend APS and its affiliates and
its and their partners, directors, officers, owners, Temporary Staff and agents
(collectively, the “indemnitees”) from and against all claims, liabilities,
losses, expenses and damages arising out of or in connection with the engagement
of APS that is the subject of the Agreement. The Company shall pay damages and
expenses as incurred, including reasonable legal fees and disbursements of
counsel and the costs of APS’ professional time (APS’ professional time will be
reimbursed at APS’ rates in effect when such future time is required), relating
to or arising out of the engagement, including any legal proceeding in which an
indemnitee may be required or agree to participate but in which it is not a
party. The indemnitees may, but are not required to, engage a single firm of
separate counsel of their choice in connection with any of the matters to which
this indemnification agreement relates.
The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, Temporary Staff serving as directors or officers
of the Company or affiliates from time to time with direct coverage as named
insureds under the Company’s policy for directors’ and officers’ (“D&O”)
insurance. The Company will maintain such D&O insurance coverage for the period
through which claims can be made against such persons. The Company disclaims a
right to distribution from the D&O insurance coverage with respect to such
persons. In the event that the Company is unable to include Temporary Staff
under the Company’s policy or does not have first dollar coverage acceptable to
APS in effect for at least $10 million (e.g., such policy is not reserved based
on actions that have been or are expected to be filed against officers and
directors alleging prior acts that may give rise to a claim), APS may, at its
option, attempt to purchase a separate D&O policy that will cover the Temporary
Staff only. The cost of same shall be invoiced to the Company as an out-of
-pocket cash expense. If APS is unable to purchase such D&O insurance, then APS
reserves the right to terminate the Agreement.
APS is not responsible for any third-party products or services. The Company’s
sole and exclusive rights and remedies with respect to any third party products
or services are against the third-party vendor and not against APS, whether or
not APS is instrumental in procuring the third-party product or service.
APS shall not be liable to the Company except for actual damages resulting from
bad faith, self-dealing, intentional misconduct or gross negligence.
Section 8. Governing Law and Arbitration
The Agreement is governed by and shall be construed in accordance with the laws
of the State of Michigan with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. However, in
the event the Company files under Chapter 11, the Company and APS agree that the
Bankruptcy Court shall have jurisdiction over any and all matters arising under
or in connection with this Agreement, including the indemnification provisions
outlined in Section 7, above.
Section 9. Termination and Survival
The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination APS will be
entitled to any fees and expenses due under the provisions of the Agreement,
including Success Fee and Break Fee in accordance with Schedule 1. Such payment
obligation shall inure to the benefit of any successor or assignee of APS.
Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, APS shall remain entitled to the Success Fee(s) that otherwise
would be payable for the greater of 12 months from the date of termination or
the period of time that that has elapsed from the date of the Agreement to the
date of termination. Cause shall mean:
(a) a Temporary Staff member acting on behalf of the Company is convicted of a
felony, or
(b) it is determined in good faith by the Board of Directors of the Company
after 30 days notice and

 



--------------------------------------------------------------------------------



 



AP Services, LLC
General Terms and Conditions
opportunity to cure, that either (i) a Temporary Staff member is engaging in
misconduct injurious to the Company, or (ii) a Temporary Staff member is
breaching any of his or her material obligations under this Agreement, or
(iii) a Temporary Staff member is willfully disobeying a lawful direction of the
Board of Directors or senior management of the Company.
Sections 2, 4, 5, 7, 8, 9 and 10 of these Terms, the provisions of Schedule 1
and the obligation to pay accrued fees and expenses shall survive the expiration
or termination of the Agreement.
Section 10. General
Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.
Entire Agreement. These Terms, the letter agreement into which they are
incorporated, the Schedule(s) and Exhibit to such letter agreement contain the
entire understanding of the parties relating to the services to be rendered by
APS and the Temporary Staff and may not be amended or modified in any respect
except in a writing signed by the parties. APS is not responsible for performing
any services not specifically described in the Agreement or in a subsequent
writing signed by the parties.
Joint and Several. If more than one company signs this Agreement, the liability
of each company shall be joint and several.
Limit of Liability. APS shall not be liable for incidental or consequential
damages under any circumstances, even if it has been advised of the possibility
of such damages. APS’ liability, whether in tort, contract, or otherwise, is
limited to the amount of fees paid to APS for services on this engagement.
Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:
AP Services, LLC
2000 Town Center, Suite 2400
Southfield, MI 48075
Attention: General Counsel
and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt..

 